Plaintiff in error, Charles McKnight, was convicted of vagrancy in the county court of Pottawatomie county, and the judgment and sentence of the court was that he pay a fine of one hundred dollars. Error is assigned upon the ruling of the court in admitting evidence that the defendant's general reputation was that of a professional gambler. This is a companion case to the case of Mitchell v. State, 9 Okla. Crim. 172, 130 P. 1175, and the record presents the same questions of law. For the reasons set forth in the opinion in that case, the judgment of conviction is reversed, and the cause remanded. *Page 669